Hill, J.
“ 1. An alleged statement of facts not being set forth in the bill of exceptions nor made a part of the same as an exhibit thereto and properly authenticated, what purports to be an agreed statement of facts sent up as a part of the record, but not approved by the judge and ordered filed as such, can not be considered by this court. Robinson v. Woodward, 134 Ga. 777 (68 S. E. 553) ; Blackman v. Garrett, 135 Ga. 226 (69 S. E. 110).
“ 2. The errors assigned in the bill of exceptions being such as can not be determined from the record without a consideration of such alleged agreed statement of facts so sent up, the judgment of the court below must be affirmed. Ib.” Silvey v. Brown, 137 Ga. 104 (72 S. E. 907) ; Scott v. Wage Earners Loan & Investment Co., 147 Ga. 576 (94 S. E. 1021).
3. Applying the rulings above to the facts of this case, the judgment of the court below is

Affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.